DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2021 was filed after the mailing date of the Non-Final Rejection on August 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Huang does not teach the slot “containing” the insulating base 31 since the base is larger than the slot 112. However, the dielectric 31 may be considered, under broadest reasonable interpretation, to be contained within the slot because the dielectric 31 is enclosed by the housing 11 on which the slot is disposed. 
Applicant has also amended independent claims 1 and 6 with the limitation, “wherein the dielectric material is adjacent an inner surface of the slot.” The amendment does not overcome the prior art rejection under Huang. In particular, under the broadest reasonable interpretation of adjacent being next to or close to, the dielectric substrate 31 can reasonably be considered to be adjacent the inner surface of the slot as shown in Fig. 10 and further described in the 
Furthermore, even if one of ordinary skill in the art were to interpret “the slot containing a dielectric material, wherein the dielectric material is adjacent an inner surface of the slot,” to more narrowly describe the arrangement of the Applicant’s invention, wherein the dielectric fills in the space enclosed by the slot and coplanar with the slot, Huang also teaches another dielectric material, wherein “the elongated slot 112 can be filled with an insulating member for having a smooth outer surface” [0040]. 
Therefore, either the dielectric substrate (31, Fig. 10) or the “insulating member” as defined by paragraph [0040] could be interpreted to teach, “the slot containing a dielectric material, wherein the dielectric material is adjacent an inner surface of the slot.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0351995 A1).
As to claim 1, Huang teaches a device comprising; 
a conductive housing (11, Fig. 10, “metal portion,” [0037]); 
a slot (111, 112, 113, Figs. 10) in the conductive housing (11, Fig. 10), the slot containing a dielectric material (31, Fig. 10, or alternatively, “insulating member,” [0040]), wherein the dielectric material is adjacent an inner surface of the slot (as shown in Fig. 10, or alternatively, “the elongated slot 112 can be filled with an insulating member for having a smooth outer surface,” [0040]);
an antenna (32, Fig. 10) including a resonating element disposed within the slot (112, Fig. 10); 
a first connector (2, Fig. 10) disposed within the slot; and 
a second connector (5, Fig. 10) disposed within the slot; wherein the resonating element of the antenna (3, Fig. 9) is located between the first connector (2, Fig. 10) and the second connector (5, Fig. 10) (paragraphs [0037]-[0039]). 
As to claim 2, Huang teaches the first connector and second connector are a data bus connector, an audio connector, a video connector, a media connector, a data connector, a networking connector or a power jack connector (“the first connector in the instant embodiment is a USB socket connector,” [0023] and “a second connector 5 (i.e., a USB socket connector),” [0037])). 
As to claim 3, Huang teaches the resonating element (32, Fig. 10) is coupled to a circuit (“wireless communication module,” [0024]) of a printed circuit board (“mother board,” [0020]) via a cable (4, Fig. 10, “feeding cable 4,” [0039]), the printed circuit board  is coupled to the conductive housing (“One end of the feeding cable 4 is connected to the monopole antenna 32 for establishing an electrical connection of the feeding cable 4 and the monopole antenna 32. 
As to claim 5, Huang teaches the conductive housing (1, Fig. 1) is part of a computer device (“a communication device 100, such as a tablet PC, a keyboard of a notebook,” [0019]). 
As to claim 6, Huang teaches a device comprising: 
a base (100, Fig. 1) including a processor (“wireless communication module,” [0024]), a conductive housing (1, Fig. 1), a first connector (2, Fig. 1) and a second connector (5, Fig. 1); a lid coupled to the base (a lid is assumed because the communication device is described as “a notebook,” [0019]); 
a slot (111, 112, 113, Fig. 1) formed in the conductive housing, the slot including a dielectric material (31, Figs. 10 or alternatively, “insulating member,” [0040]), wherein the dielectric material is adjacent an inner surface of the slot (as shown in Fig. 10, or alternatively, “the elongated slot 112 can be filled with an insulating member for having a smooth outer surface,” [0040]);
wherein the first connector (2, Fig. 10) and the second connector (5, Fig. 10) are disposed in the slot (111, 112, 113, Fig. 10); and 
an antenna (32, Fig. 10) including a resonating element, the resonating element located between the first connector (2, Fig. 9) and the second connector (5, Fig. 9). 
As to claim 7, Huang teaches the device is a computer device (“notebook or tablet PC,” [0002]). 
As to claim 8, Huang teaches the first connector and second connector are a data bus connector, an audio connector, a video connector, a media connector, a data connector, a networking connector or a power jack connector (“the first connector in the instant embodiment 
As to claim 9, Huang teaches a length of the slot conforms to an electromagnetic wavelength of the resonating element (“the length of the monopole antenna is smaller or identical to the length of the slot,” abstract, and “the monopole antenna 32 electrically couples to the metal portion 11 by the first hole 111, the second hole 113, and the elongated slot 112, thereby the monopole antenna 32 and the metal portion 11 are cooperated to form as a slot antenna structure,” [0032]). 
As to claim 10, Huang teaches the dielectric material is deposited on a surface of the slot (“the carrying portion 312 in the instant embodiment is a rectangular plate, and the carrying portion 312 is arranged adjacent to the elongated slot 112 of the metal portion 11, thus part of the carrying portion 312 is exposed from the metal portion 11 via the elongated slot,” [0028], or alternatively, “the elongated slot 112 can be filled with an insulating member for having a smooth outer surface,” [0040]). 
As to claim 11, Huang teaches a device comprising: 
a conductive housing (1, Fig. 1 and 11, Fig. 9); 
a slot (111, 112, 113, Fig. 10) in the conductive housing, the slot containing a dielectric material (31, Fig. 10 or alternatively, “insulating member,” [0040]), wherein the dielectric material is adjacent an inner surface of the slot (as shown in Fig. 10, or alternatively, “the elongated slot 112 can be filled with an insulating member for having a smooth outer surface,” [0040]); and 
a data bus connector (2, Fig. 10, “the first connector in the instant embodiment is a USB socket connector,” [0023]) disposed within the slot, 

a media connector (5, Fig. 10, “a second connector 5 (i.e., a USB socket connector),” [0037]) disposed within the slot, the resonating element located between the data bus connector and the media connector. 
As to claim 12, Huang teaches the resonating element is coupled to a circuit (“wireless communication module,” [0024]) via a cable (“feeding cable 4,” [0024]), the circuit coupled to the conductive housing (“One end of the feeding cable 4 is connected to the monopole antenna 32 for establishing an electrical connection of the feeding cable 4 and the monopole antenna 32. Another end of the feeding cable 4 is connected to a wireless communication module (not shown) of the communication device 100,” [0024]). 
 As to claim 15, Huang teaches a length of the slot conforms to an electromagnetic wavelength of the resonating element (“the length of the monopole antenna is smaller or identical to the length of the slot,” abstract, and “the monopole antenna 32 electrically couples to the metal portion 11 by the first hole 111, the second hole 113, and the elongated slot 112, thereby the monopole antenna 32 and the metal portion 11 are cooperated to form as a slot antenna structure,” [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0351995 A1).
As to claim 4, Huang teaches the dielectric material (31, Fig. 10) forms a component integral with the first connector (2, Fig. 10) and the resonating element (32, Fig. 10) (“the first 
Huang does not teach the dielectric material forms a component integral with the first connector, the resonating element and the second connector. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Huang such that the dielectric material forms a component integral with the first connector, the resonating element and the second connector, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In this case, Huang does teach the dielectric material forming a component integral with the first connector and the resonating element, but the dielectric material 31 of Huang does not further integrate with the second connector. However, forming an additional fixing portion (311, Fig. 4) for the second connector (5, Fig. 10) would be obvious to one of ordinary skill in the art in order to support the dielectric material (31, Fig. 10) on both ends of the dielectric material. The modification would improve the durability of the arrangement.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0351995 A1) in view of Wu et al. (US 2019/0036223 A1).
As to claim 13, Huang does not explicitly teach a length of the slot is approximately 40-50 mm. 
Wu teaches a length of the slot is approximately 40-50 mm (“A length and width of the second closed slot 240 may be 55 mm and 3mm respectively,” [0030]).
It would have been obvious to one of ordinary skill in the art to modify the length of the slot of Huang to be approximately 40-50mm, as taught by Wu. One of ordinary skill in the art 
As to claim 14, Huang does not explicitly teach a height of the slot is approximately 2-5 mm.
Wu teaches a height of the slot is approximately 2-5 mm (“A length and width of the second closed slot 240 may be 55 mm and 3mm respectively,” [0030]).
It would have been obvious to one of ordinary skill in the art to modify the width of the slot of Huang to be approximately 2-5mm, as taught by Wu. One of ordinary skill in the art would have been motivated to select the dimensions of the slot in order to tune the slot to an operating frequency in the 5 GHz bandwidth, which is a standard frequency in WLAN/Wi-Fi operation.

Prior Art Made of Record
The prior art made of record is considered relevant to the disclosure.
Ghosh et al. (US 2004/0160370 A1) teaches an antenna mounted within a cavity formed on the exterior of a housing to provide a flush mount antenna (Figs. 6A-6B and paragraph [0048]). The arrangement of Ghosh thus teaches a housing (190A, Fig. 6B), a slot (605, Fig. 6A) in the housing, the slot containing a dielectric material (242, Fig. 6A-6B), and an antenna (244, Fig. 6A-6B) disposed within the slot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845